UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK
-------------------------------------------------------x
CERTAIN UNDERWRITERS AT LLOYD’S
SUBSCRIBING TO POLICY ARK000251,

                                Plaintiff,
                                                               MEMORANDUM & ORDER
                  - against -                                   17-CV-5385 (PKC) (RML)

HAN WONG RESTAURANT INC., H&J
REALTY HOLDINGS INC., XIAO RONG
WANG, HUAN QUIN LEI,

                                Defendants.
-------------------------------------------------------x
HAN WONG RESTAURANT INC.,

                                Third-Party Plaintiff,

                  - against -

ADVANCE & SECURE BROKERAGE, INC.,
MARY “DOE”, and SANDY “DOE”,

                               Third-Party
                               Defendants.
-------------------------------------------------------x
PAMELA K. CHEN, United States District Judge:

        Third-Party Plaintiff Han Wong Restaurant brings claims for fraud, negligence, and breach

of fiduciary duty against Third-Party Defendants Advance & Secure Brokerage, Inc., Mary “Doe,”

and Sandy “Doe.” Before the Court is Third-Party Defendants’ motion for summary judgment.

For the reasons set forth below, Third-Party Plaintiff’s claims are dismissed without prejudice, and

with leave to renew in state court, for lack of subject matter jurisdiction.




                                                           1
                                         BACKGROUND

I.     Relevant Facts

       On July 10, 2014, Third-Party Plaintiff Han Wong Restaurant (the “Restaurant”) hired a

contractor to renovate its premises, located at 8510 20th Avenue, Brooklyn, New York. (Third-

Party Defendants 56.1 Statement 1 (“TPDs’ 56.1”), Dkt. 56-1, ¶¶ 7, 48.) On July 25, 2014,

representatives of the Restaurant met with employees of Third-Party Defendant Advance & Secure

Brokerage, Inc. (“A&S”) to inquire about renovation insurance. (Id. ¶ 7.) A&S employee Shirley

Wong (“Shirley”) 2 (id. ¶ 2) obtained for the Restaurant a policy issued by United States Liability

Insurance (“USLI”), which was cancelled on or about September 30, 2014 (id. ¶ 6). On October

1, 2014, Shirley obtained a policy issued by Certain Underwriters of Lloyd’s of London

(“Lloyd’s”) (id. ¶ 39), which included liability coverage for bodily injury sustained on the

Restaurant’s premises, but contained an exclusion for “employees of independent contractors,

leased/ temporary/ 1099/ volunteer workers, [and] casual[] laborers” (the “Exclusion”) 3 (Lloyd’s


       1
          Unless otherwise noted, a standalone citation to a party’s 56.1 statement denotes that this
Court has deemed the underlying factual allegation undisputed. Any citation to a 56.1 statement
incorporates by reference the documents cited therein; where relevant, however, the Court may
cite directly to an underlying document. The Court has deemed facts averred in a party’s 56.1
statement to which the opposing party cites no admissible evidence in rebuttal as undisputed. See
Lumbermens Mut. Cas. Co. v. Dinow, No. 06-CV-3881 (TCP), 2012 WL 4498827, at *2 n.2
(E.D.N.Y. Sept. 12, 2012) (“Local Rule 56.1 requires . . . that disputed facts be specifically
controverted by admissible evidence. Mere denial of an opposing party’s statement or denial by
general reference to an exhibit or affidavit does not specifically controvert anything.” (emphasis
in original)). Additionally, to the extent a party’s 56.1 statement “improperly interjects arguments
and/or immaterial facts in response to facts asserted by [the opposing party] without specifically
controverting those facts,” the Court has disregarded the statement. Risco v. McHugh, 868 F.
Supp. 2d 75, 85 n.2 (S.D.N.Y. 2012).
       2
        The Court infers that Shirley is the “Sandy Doe” Third-Party Defendant identified in the
Third-Party Complaint. However, the Restaurant has not sought to substitute Shirley for Sandy
Doe, pursuant to Federal Rule of Civil Procedure 17.
       3
           The relevant portion of the Exclusion provides:

                                                 2
Insurance Policy, Dkt. 56-19, at ECF 4 18). On October 15, 2014, the Restaurant hired contractor

Dazong HVAC to perform work on the premises. (TPDs’ 56.1, Dkt. 56-1, ¶¶ 52–53.) On October

17, 2014, Xiao Rong Wang (“Wang”), an employee of Dazong HVAC, suffered an accident while

working on-site at the Restaurant. (Lloyd’s 56.1 Statement of Material Facts (“Lloyd’s 56.1”),

Dkt. 51, ¶¶ 17–18.) On January 5, 2017, Wang and his wife, Huan Quin Lei, commenced a

personal injury lawsuit against the Restaurant and its property owner, H&J Realty Holdings, in

New York Supreme Court, Kings County. 5 (Id. ¶¶ 1, 3; Summons & Complaint, Dkt. 50-16, at

ECF 2.) On February 8, 2017, Lloyd’s disclaimed coverage for the accident and Wang’s lawsuit

based on the Exclusion. (Lloyd’s 56.1, Dkt. 51, ¶ 20.)




           In consideration of the premium charged this insurance does not apply to, and there
           is no duty on us to defend you for, “bodily injury”, “property damage”, “personal
           injury”, “advertising injury”, medical payments for any injury, loss or damages,
           including consequential injury, disease or illness, alleged disease or illness, “suit”,
           expense or any other damages, for past, present or future claims sustained by:

           (a)   any contractor, self-employed contractor, subcontractor or any “employee”
           of same;

           (b) the spouse, parent, brother, sister, other relative, companion or off-spring of
           any “employee” of any one listed in (a) above, as a consequence of their
           employment or activity.

           This exclusion applies to all causes of action including care and loss of services.

(Lloyd’s Insurance Policy, Dkt. 56-19, at ECF 18.)
       4
        Citations to “ECF” refer to the pagination generated by the Court’s CM/ECF docketing
system and not the document’s internal pagination.
       5
        See Xiao Rong Wang and Huan Quin Lei v. H&J Realty Holdings LLC and Han Wong
Restaurant, Index No. 500329/2017.

                                                     3
II.    Procedural History

       The instant action was filed by Lloyd’s against the Restaurant, H&J Realty Holdings, Xiao

Rong Wang, and Huan Quin Lei (collectively, “Defendants”) on September 14, 2017. (See

Complaint (“Compl.”), Dkt. 1.) Lloyd’s sought declaratory relief—namely, a declaration that it

was “under no obligation to continue to defend, or indemnify, [Defendants] relative to the claims

brought in” the personal injury action commenced by Xiao Rong Wang and Huan Quin Lei.

(Compl., Dkt. 1, ¶ 1.) Federal jurisdiction was based on diversity under 28 U.S.C. § 1332. (Id.

¶ 7.) On October 31, 2017, the Restaurant answered Lloyd’s and also brought a third-party

complaint against insurance broker A&S and its employees, Mary “Doe” and Sandy “Doe”

(collectively, “Third-Party Defendants”), alleging negligence, fraud, and breach of fiduciary duty.

(Dkt. 11, ¶¶ 93–116.) Discovery was completed on December 3, 2018. (See December 3, 2018

Order.) Third-Party Defendants’ motion for summary judgment as to the Restaurant’s third-party

claims was fully briefed on June 28, 2019. (Dkts. 56–69.) On December 16, 2019, while Plaintiff

Lloyd’s summary judgment motion against the Restaurant was pending, Plaintiff and Defendants

stipulated to the dismissal of Lloyd’s action against Defendants. (Dkt. 71.) Defendants were

terminated as parties to this case by Order dated January 29, 2020. On February 4, 2020,

notwithstanding the stipulated dismissal of the main action, the Restaurant, now Third-Party

Plaintiff, indicated its intent to pursue its claims against Third-Party Defendants. (Dkt. 72.)

                                          DISCUSSION

I.     Third-Party Defendants’ Motion for Summary Judgment

       Third-Party Defendants maintain that the Restaurant failed to specifically request the

coverage sought (Memorandum of Law in Support of Third-Party Defendants’ Motion for

Summary Judgment (“TPDs’ Mot.”), Dkt. 56-2, at 10–14), that the Restaurant has failed to prove


                                                 4
the elements of fraud (id. at 14–17), and that A&S has never been a fiduciary, and thus owes no

special duty, to the Restaurant (id. at 6–10). However, Third-Party Defendants’ initial briefing did

not raise the issue of subject matter jurisdiction. (See generally id.) In light of the dismissal of all

claims in the main action, upon which federal jurisdiction was premised, the Court directed the

parties to address subject matter jurisdiction in supplemental letter briefing (February 18, 2020

Order), which was completed on March 10, 2020 (Dkts. 73, 74).

II.     The Court Sua Sponte Declines to Exercise Supplemental Jurisdiction over
        Third-Party Plaintiff Han Wong Restaurant’s Third-Party Claims

        If a federal district court “determines at any time that it lacks subject-matter jurisdiction,

the court must dismiss the action.” Fed. R. Civ. P. 12(h)(3). Federal subject matter jurisdiction is

available when (1) a “federal question” is presented, pursuant to 28 U.S.C. § 1331, or (2) the parties

have complete diversity of citizenship and the amount in controversy exceeds $75,000, pursuant

to 28 U.S.C. § 1332. See, e.g., Neal v. Dep’t of Homeless Servs., No. 17-CV-6802 (PKC) (LB),

2018 WL 276350, at *1 (E.D.N.Y. Jan. 3, 2018) (discussing this Court’s lack of subject matter

jurisdiction over claims actionable only under state law, where plaintiff did not assert diversity

jurisdiction). As discussed supra, subject matter jurisdiction for the main action existed in this

Court based on diversity under 28 U.S.C. § 1332.

        However, because the main action was dismissed by stipulation of the parties, the Court

now requires a continuing basis on which to exercise federal jurisdiction. That basis is now

lacking: the remaining parties are not diverse, 6 and Third-Party Plaintiff only asserts claims for



        6
         Third-Party Plaintiff Han Wong Restaurant, Inc., was incorporated in New York in 2014.
(TPDs’ 56.1, Dkt. 56-1, ¶ 4.) A&S is an insurance brokerage company formed in New York. (Id.
¶ 1.) While the record does not indicate Shirley Wong or Mary Wong’s residencies, Shirley has
held an insurance broker’s license issued by the State of New York since 1986, and Mary has been
an A&S employee since 1993. (Id. ¶ 3.)

                                                   5
violations of New York common law against Third-Party Defendants. The Court may choose

either to exercise supplemental jurisdiction over the remaining claims, pursuant to 28 U.S.C.

§ 1367(a), or else to decline to exercise supplemental jurisdiction following dismissal of the claims

over which the Court had original jurisdiction, pursuant to 28 U.S.C. § 1367(c)(3). “[T]he

discretion implicit in the word ‘may’ in subdivision (c) of § 1367 permits the district court to weigh

and balance several factors, including considerations of judicial economy, convenience, and

fairness to litigants.” First Capital Asset Mgmt., Inc. v. Satinwood, Inc., 385 F.3d 159, 183 (2d

Cir. 2004) (alteration omitted) (citing Purgess v. Sharrock, 33 F.3d 134, 138 (2d Cir. 1994)). And,

“[g]enerally, ‘if federal claims are dismissed before trial . . . the state claims should be dismissed

as well.’” Butterfield v. Wade Tours, Inc., No. 10-CV-379 (LEK) (RFT), 2011 WL 4442939, at

*1 (N.D.N.Y. Sept. 22, 2011) (alteration in original) (quoting Castellano v. Bd. of Trs. of Police

Officers’ Variable Supplements Fund, 937 F.2d 752, 758 (2d Cir. 1991)).

       Here, the Court does not find that factors of judicial economy, convenience, or fairness to

the litigants weigh in favor of the Court retaining jurisdiction over the third-party claims. First,

no trial date has been set with respect to the Restaurant’s third-party claims. Second, it would both

conserve this Court’s resources and serve the third-party litigants’ interests to have the instant

summary judgment motion, which may dispose of the Restaurant’s state common law claims,

heard and resolved in state court. See, e.g., Manko v. Steinhardt, No. 11-CV-5430 (KAM) (LB),

2012 WL 213715, at *5 (E.D.N.Y. Jan. 24, 2012) (“Plaintiff’s state law claims . . . require

interpretation of state law alone, and thus will be more appropriately determined in a state forum



       Even assuming, arguendo, that the parties were diverse, Third-Party Plaintiff has not
alleged an amount-in-controversy greater than $75,000 as to Third-Party Defendants (see
generally Answer to Complaint with Counterclaims and Third-Party Complaint, Dkt. 11), a
requirement for federal diversity jurisdiction. See 28 U.S.C. § 1332(a).

                                                  6
in the interests of comity and efficiency.” (citing, inter alia, Carnegie-Mellon Univ. v. Cohill, 484

U.S. 343, 357 (1988))). Third, given that the statute of limitations on Third-Party Plaintiff’s claims

has been tolled during the pendency of this action, see 28 U.S.C. § 1367(d) (tolling the period of

limitations for claims over which a district court has only supplemental jurisdiction), the

Restaurant will suffer no prejudice by having to re-file these claims in state court.

       In its supplemental briefing, the Restaurant argues, in part, that the Court should retain

jurisdiction over its state law claims and decide Third-Party Defendants’ pending summary

judgment motion, because the Court is familiar with this matter, having supervised discovery and

reviewed the third parties’ summary judgment briefing. (Dkt. 73, at ECF 2–3.) These are incorrect

assumptions. First, discovery was supervised by the assigned Magistrate Judge, the Honorable

Robert M. Levy, and not the undersigned. Second, the main parties settled this action while all of

the parties’ summary judgment motions were pending and before the Court issued any rulings on

those motions; thus, the Court is not so steeped in the facts of the third-party claims as to make it

inefficient for a state court to decide Third-Party Defendants’ pending motion. Third, given that

briefing of that motion has been completed, the third parties will expend little additional effort to

refile their submissions in state court. Fourth, the state court has far greater expertise than does

this Court with the state common law claims that are the subject of Third-Party Defendants’

motion. Thus, “judicial economy and convenience” do not favor, no less “strongly favor,” the

Court retaining jurisdiction over the Restaurant’s claims under state law. (Id. at ECF 3.)

       Although the Court finds more persuasive the Restaurant’s “fairness” argument—i.e., that

declining to exercise supplemental jurisdiction would “essentially punish [the Restaurant] . . . [for]

settling some of the claims in this case” (id.)—the Court nonetheless finds that this consideration

does not outweigh the previously discussed factors that weigh decidedly in favor of dismissal of



                                                  7
the state law claims without prejudice. The Court does not believe that litigants will be dissuaded

from settling a case simply by the prospect of having to litigate their remaining state law claims in

state court. Indeed, the Court presumes that the Restaurant factored this possibility into its decision

to settle with Plaintiff Lloyd’s. Thus, the Court does not find that the denial of supplemental

jurisdiction in this case will result in unfairness to the Restaurant.

        Accordingly, “[h]aving dismissed the federal claims before trial, the Court declines to

exercise supplemental jurisdiction over the state law claims asserted in the third party action.”

Williams v. Genie Indus., Inc., No. 10-CV-1380 (TJM), 2013 WL 4459856, at *1 (N.D.N.Y. Aug.

19, 2013); see also Butterfield, 2011 WL 4442939, at *2 (declining to exercise supplemental

jurisdiction over third-party plaintiff’s state law claims against third-party defendant, and

dismissing those claims without prejudice); Machat v. Sklar, No. 96-CV-3796 (SS), 1997 WL

599384, at *10 (S.D.N.Y. Sept. 29, 1997) (“[H]aving dismissed the primary action filed by

[plaintiff], this Court declines to maintain supplemental jurisdiction over the third-party common

law or indemnification claims.” (citing Carnegie-Mellon Univ., 484 U.S. at 350 n.7)).

                                           CONCLUSION

        For the reasons stated above, Third-Party Plaintiff Han Wong Restaurant’s claims against

Third-Party Defendants Advance & Secure Brokerage, Inc., Mary “Doe,” and Sandy “Doe” are

dismissed without prejudice, and with leave to renew in state court, for lack of subject matter

jurisdiction. The Clerk of Court is respectfully directed to close this case.

                                                        SO ORDERED.

                                                        /s/ Pamela K. Chen
                                                        Pamela K. Chen
                                                        United States District Judge

Dated: March 12, 2020
       Brooklyn, New York

                                                   8
